Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President and Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE – FOR IMMEDIATE RELEASE…… 1ST CONSTITUTION BANCORP EARNS $782,000 AND $0.19 PER DILUTED SHARE FOR THE QUARTER ENDED SEPTEMBER 30, 2008 CRANBURY NJ – OCTOBER 23, 2008……1ST Constitution Bancorp (NASDAQ:FCCY) today reported net income of $782,000, or $0.19 per diluted share, for the quarter ended September 30, 2008 compared with net income of $1,436,000, or $0.36 per diluted share, for the third quarter of 2007. For the first nine months of 2008, the Company earned net income of $2,302,000, or $0.57 per diluted share, compared with net income of $4,180,000, or $1.04 per diluted share, for the same period a year ago. The 2007 per share amounts have been restated to give effect to a 6 percent stock dividend paid on February 6, 2008. Net income for the quarter ended September 30, 2008 was impacted by short term interest rates which resulted in lower interest income being generated from the Company’s floating rate loan portfolio, as well as increases in non-interest expense primarily relating to start up costs associated with the Company’s Mortgage Warehousing unit and other professional fees. Also, based on the challenging credit environment, and the continued growth in the Company’s loan portfolio, the provision for loan losses was increased for the third quarter of 2008 when compared to the provision for the third quarter of Net interest income declined by 7.32 percent in the third quarter of 2008 to $4,188,000 from $4,519,000 reported for the third quarter of 2007, while net interest income for the third quarter of 2008 increased by approximately $177,000 over the second quarter of 2008. Supporting earnings for the third quarter of 2008 was the continued generation of non-interest income, which reached $976,000, up $330,000, or 51 percent, from the same prior year quarter. At
